SUPERIOR COURT
                                       OF THE
                              STATE OF DELAWARE


MEGHAN A. ADAMS                                      LEONARD L. WILLIAMS JUSTICE CENTER
          JUDGE                                      500 NORTH KING STREET, SUITE 10400
                                                     WILMINGTON, DELAWARE 19801
                                                     (302) 255-0634

                                     June 2, 2020

Philip T. Edwards, Esq.                       Brian D. Tome, Esq.
Murphy & Landon                               Reilly McDevitt & Henrich, P.C
1011 Centre Rd., Suite 210                    1013 Centre Rd., Suite 210
Wilmington, DE 19805                          Wilmington, DE 19805

Armand J. Della Porta. Jr., Esq.
Marshall Dennehey Warner
Coleman & Goggin
1007 N. Orange St., Suite 600
Wilmington, DE 19899

      RE:    Gregory J. Long v. Johnson & Johnson Services, Inc., et al.
             C.A. No.: N19C-09-255 MAA

Dear Counsel:

      The Court has reviewed Defendant Noramco, Inc.’s (“Noramco”) Motion for

Reargument and Plaintiff’s opposition thereto.1     For the reasons stated herein, the

Motion for Reargument is DENIED.



1
 Noramco also submitted a letter to the Court after Plaintiff filed his Opposition to
Noramco’s Motion for Reargument. Attached to the letter were several exhibits,
none of which Noramco made any mention of in its Motion for Reargument.
Noramco’s disagreement with the Court’s decision denying its Motion to Dismiss
does not create an exception to Delaware courts’ strict application of Rule 59(e),
which permits only the filing of a motion and a response. Moreover, affidavits are
an inappropriate means of supporting a motion to reargue. Fleet Fin. Grp., Inc. v.
Advanta Corp., 2001 WL 1360119, at *2 (Del. Ch. Nov. 2, 2001).
      The moving party faces a heavy burden on a motion for reargument. A motion

for reargument is not a device for raising new arguments, nor is it intended to rehash

the arguments already decided by the Court. The only issue on a motion for

reargument under Superior Court Civil Rule 59(e) “is whether the Court overlooked

something that would have changed its earlier decision.”2           The Motion for

Reargument will be denied “unless the Court has overlooked a controlling precedent

or legal principles, or unless the Court has misapprehended the law or facts such as

would affect the outcome of the decision.”3

      Noramco restates in its Motion for Reargument the same arguments it asserted

in its Motion to Dismiss and subsequent oral argument and additional briefing. The

Court has already addressed these arguments in the April 24, 2020 Order and will

not re-state its rulings here. Noramco’s Motion for Reargument ignores the Court’s

analysis, misstates the Court’s findings, and appears to misunderstand Delaware’s

12(b)(6) pleading standard.     Noramco has not presented the Court with any

controlling precedent or legal principles that would change the Court’s decision, nor

has Noramco shown that the Court misapprehended facts in a material way.

Noramco’s disagreement with the Court’s decision is not grounds for granting


2
  Ferko v. McLaughlin, 1999 WL 167827, at *1 (Del. Super. Feb. 19, 1999) (citing
McElroy v. Shell Petroleum, Inc., 1992 WL 397468 (Del. Super. Nov. 24, 1992)).
3
  Eisenmann Corp. v. General Motors Corp., 2000 WL 303310, at *1 (Del. Super.
Feb. 24, 2000) (citing Interim Health Care v. Fournier, 1994 WL 148266, at *2 (Del.
Ch. Mar. 25, 1994)).
reargument. Therefore, the Court will deny Noramco’s Motion for Reargument. IT

IS SO ORDERED.